DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.



Response to Amendment

Applicant’s RCE amendments filed 03/09/2021 with respect to claim(s) 1-20 have been fully considered and found persuasive. This application contains 20 pending claims. Claim(s) 1, 7, 13 and 16-20 have been amended. 

EXAMINER' S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: Based on Examiner's interview held on 3/15/2021, following amendments have been agreed upon between the Examiner and the Attorney on record. 
The application has been amended (as per attached oa.appendix) as follows: 
Amend claim 1 as follows:
Replace paragraph “a cryocooler, with at least a first and a second stage, mechanically coupled with parts within the vacuum vessel, wherein the first stage of the cryocooler cools the first stage body and the RF receiver or the RF transceiver coil to a temperature of T i degrees by thermal conduction through solid materials and the second stage of the cryocooler cools the second stage body to a temperature of T2 degrees by thermal conduction through solid materials, and wherein T1 > T2 and wherein the superconducting magnet and at least one RF coil are placed in the same vacuum space of said common vacuum vessel and are cooled by said same cryocooier.” at lines 11-19 by paragraph “a cryocooler, with at least a first and a second stage, mechanically coupled with parts within the vacuum vessel, wherein the first stage of the cryocooler cools the first stage body and the RF receiver coil or the RF transceiver coil or the RF transmitter coil to a temperature of T1 degrees by thermal conduction through solid materials and the second stage of the cryocooler cools the second stage body to a temperature of T2 degrees by thermal conduction through said solid materials, and wherein T1 > T2 and wherein the superconducting magnet and at least one RF coil, from said RF transceiver or RF transmitter or RF receiver coils, are placed in said vacuum space of said vacuum vessel and are cooled by said cryocooler.”.
 
Amend claim 7 as follows:
Replace phrase “by thermal conduction through the solid materials; wherein the superconducting field magnet and the RF receiver coil are placed in the same vacuum space of said common vacuum vessel and are cooled by said common cryocooler.” at lines 8-11 by phrase “by thermal conduction through said solid materials; wherein the superconducting field magnet and the RF receiver coil are placed in said vacuum space of said vacuum vessel and are cooled by said cryocooler.”.

Amend claim 13 as follows:
Replace phrase “wherein the superconducting coils and the RF coil are placed in the same vacuum space of said common vacuum vessel and are cooled by said common cryocooler.” at lines 13-15 by phrase “wherein the superconducting coils and the RF coil are placed in said vacuum space of said vacuum vessel and are cooled by the first stage or the second stage of said cryocooler.”.

Amend claim 16 as follows:
Replace phrase “wherein the superconducting field magnet and the RF coil probe are placed in the same vacuum space of said common vessel and are cooled by said common cryocooler.” at lines 11-13 by phrase “wherein the superconducting field magnet and the RF coil probe are placed in said vacuum space of said vessel and are cooled by said cryocooler.”.

Allowable Subject Matter

Claim(s) 1-20 are allowed.

The following is a statement of reason for the indication of allowance/allowable subject matter: 
Independent claim(s) 1, 7, 13 and 16 have been amended to overcome the rejection, which was presented in the Office Action mailed.

Regarding claim(s) 1 and 13, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An integrated MRI comprising: “a cryocooler, with at least a first and a second stage, mechanically coupled with parts within the vacuum vessel, wherein the first stage of the cryocooler cools the first stage body and the RF receiver coil or the RF transceiver coil or the RF transmitter coil to a temperature of T1 degrees by thermal conduction through solid materials and the second stage of the cryocooler cools the second stage body to a temperature of T2 degrees by thermal conduction through said solid materials, and wherein T1 > T2 and wherein the superconducting magnet and at least one RF coil, from said RF transceiver or RF transmitter or RF receiver coils, are placed in said vacuum space of said vacuum vessel and are cooled by said cryocooler.” in combination with all the other limitations as claimed.

Regarding claim(s) 7 and 16, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An integrated MRI/NMR  comprising: “a cryocooler mechanically coupled with parts within the vacuum vessel and further thermally connected by solid materials to the superconducting field magnet and to the RF receiver coil to cool both the superconducting field magnet and the RF receiver coil by thermal conduction through the solid materials; wherein the superconducting field magnet and the RF receiver coil are placed in said vacuum space of said vacuum vessel and are cooled by said cryocooler.” in combination with all the other limitations as claimed.

Other claim(s) 2-6, 8-12, 14-15 and 17-20 depend from the independent claim 1, 7, 13 or 16 are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868